Parki-iidl, J.,
concurring.
I can readily see how this contract means that the Bank will and does indemnify and release Mr. I. B. Hilson from the obligations of the Capital Publishing Company and the obligations of himself personally as set forth in the list of obligations that follows,—that the sentence under construction may be a syncopated one, the word “obligations” being understood to follow the word “and” in the quoted sentence of the contract, thus showing a several obligation.
I can see too, how the contract is subject to the construction put upon it in the opinion prepared by Mr. Justice HOOKER. This being so, the sentence is capable of two constructions and must, under the rules of law, be construed most strongly against the one claiming under the contract.
It may be, from a reading of this declaration, the whole of the transaction between these parties is not before us. Perhaps, the matter may be so stated as to make it clear that the Bank intended to assume the several liability of Hilson independent of any connection of the Publishing Company.